

116 SRES 433 ATS: Designating February 1, 2020, as “Blue Star Mother’s Day”.
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III116th CONGRESS1st SessionS. RES. 433IN THE SENATE OF THE UNITED STATESNovember 19, 2019Mr. Peters (for himself and Ms. Ernst) submitted the following resolution; which was considered and agreed toRESOLUTIONDesignating February 1, 2020, as Blue Star Mother’s Day.
	
 Whereas, on January 22, 1942, in the midst of the Second World War, United States Army Captain George Maines ran an advertisement in the Flint News Observer calling for mothers of members of the Armed Forces to meet;
 Whereas, on February 1, 1942, 300 mothers of members of the Armed Forces held their first meeting at the Durant Hotel in Flint, Michigan, and February 1, 2020, is the 78th anniversary of that meeting;
 Whereas, on July 14, 1960, the Blue Star Mothers of America, Inc., received its charter from Congress;
 Whereas Blue Star Mothers make enormous sacrifices while their sons and daughters are providing for the defense of the United States;
 Whereas Blue Star Mothers pack and ship thousands of care packages every year to members of the Armed Forces deployed overseas, volunteer to help homeless veterans, provide support for wounded warriors, visit with hospitalized veterans, honor fallen heroes during funeral services, and offer a compassionate community for the mothers of men and women of the Armed Forces serving in harm’s way;
 Whereas Blue Star Mothers promote the values of the United States, demonstrate a patriotic spirit, and advance a national sense of pride and appreciation for the men and women of the Armed Forces; and
 Whereas there are 198 active chapters of the Blue Star Mothers of America, Inc., throughout the United States representing thousands of military families: Now, therefore, be it
	
 That the Senate— (1)designates February 1, 2020, as Blue Star Mother’s Day;
 (2)honors and recognizes— (A)the contributions of the members of the Blue Star Mothers of America, Inc.; and
 (B)the important role Blue Star Mothers play in supporting each other and members and veterans of the Armed Forces; and
 (3)encourages the people of the United States— (A)to observe Blue Star Mother’s Day; and
 (B)to support the work of local chapters of the Blue Star Mothers of America, Inc.